UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 27, 2016 MAUI LAND & PINEAPPLE COMPANY, INC. (Exact name of registrant as specified in its charter) Hawaii 001-06510 99-0107542 (State of Incorporation) (Commission File Number) (IRS Employer Identification Number) 200 Village Road, Lahaina, Maui, Hawaii 96761 (Address of principal executive offices) (Zip Code) (808) 877-3351 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM Submission of Matters to a Vote of Security Holders On April 27, 2016, Maui Land & Pineapple Company, Inc. (the “Company”) held its 2016 annual meeting of shareholders (the “Annual Meeting”). Proxies for the Annual Meeting were solicited pursuant to Regulation 14A under the Securities Exchange Act of 1934. The number of shares of the Company’s common stock that were outstanding as of March 3, 2016, which was the record date for the Annual Meeting, was 18,903,035. The final results of the voting at the Annual Meeting were as follows: Proposal 1: Election of Directors to serve for a one-year term: Shares Voted for Shares Withheld Broker Non-Votes Stephen M. Case Warren H. Haruki Duncan MacNaughton Anthony P. Takitani Arthur C. Tokin Proposal 2: Approval, on a non-binding advisory basis, the compensation paid to the Company’s named executive officers: Shares voted for: Shares voted against: Shares abstained: Broker non-votes: Proposal 3: Ratification of Accuity LLP as the Company’s independent registered public accounting firm for the fiscal year 2016: Shares voted for: Shares voted against: Shares abstained: Broker non-votes: 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAUI LAND & PINEAPPLE COMPANY, INC. Date:April 28, 2016 By: /s/ Tim T. Esaki Tim T. Esaki Chief Financial Officer 2
